Avenant n°®{à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière n°047/011, CFT, Groupement Bakumu Kabalo

AVENANT N°..cx{. À L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER

DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU LE 11

Septembre 2011 À Wanie Rukula

CFT 047/11, Groupement Bakumu Kabalo

Préambule

Le premier bloc quadriennal comprenant les AAC 1, 2,3 et 4 est couvert par deux clauses
sociales. Ces deux clauses sont reparties entre les quatre AAC et sont présentées comme suit :

" La première clause sociale concerne le groupement BAKUMU MAÏKO, précisément les

villages BABOGOMBE, BATIANYOKA, BAMANDEA, BATIASEMBO, BAVOMONGO et
BATENDE repartis sur les Assiettes Annuelles de Coupe 1, 2,3 et 4. Elle dispose d’un
Fonds de Développement Local prévisionnel et estimatif évalué à 35.367 $ ;

“ La deuxième clause sociale, située dans le groupement BAKUMU KABALO, concerne

les villages BADUKA, BAMBUNDIE III, BABATOME, BATIABENGAY, BAMBUNDJE OLANGA,
UTIKE, BABABALINGA, BASUKUMANDJA et KAYETE. Cette clause sociale qui est établie
sur les Assiettes Annuelles de Coupe 1, 2,3 et 4, dispose d'un Fonds de Développement
Local prévisionnel et estimatif évalué à 45.482 $ ;

Le titre 47/11 a un plan de gestion validé qui définit la période d'exploitation allant de 2011 à

2014.

L'avenant à la clause sociale concernant le groupement Bakumu Kabalo ainsi que la
clause initiale signée le 11 septembre 2011 présente des calendriers prévisionnels basés
sur cette période d'exploitation. L'année 1 du chronogramme prévisionnel correspond à
la première année indiquée dans la période de mise en œuvre du plan de gestion.

L'avenant à la clause sociale du groupement Bakumu Maïko, des raisons évidentes liées
aux contraintes d'exploitation ont conditionné le décalage de l'exploitation qui n’a
commencé qu'en 2013. Ainsi, l'avenant aux clauses sociales prend en compte ce
décalage dans l'annexe présentant le chronogramme de réalisations des projets
communautaires basé sur la disponibilité de la trésorerie issue des redevances
prévisionnelles. Ainsi l'année 1 du chronogramme correspond à la première année
d'exploitation. Les réalisations financées et réalisées sur l'avance de 10% du montant
des travaux sont incorporées dans l'année 1 du chronogramme.

Le présent document présente l'avenant à la clause sociale du groupement BAKUMU KABALO.

ABEDI INDJU TCHAKWA (4 MOTANGI AMUNDALA
OTOEYA MBILINYANGA LOFUNGULA DJEMBA
ui
ANGUMESA LOFOLE Joseph BULAMATARI
KIUNZA Gastor

26

Avenant n°E{à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Le présent avenant est conclu entre :

d’une part,

1° Les Communautés Locales des villages BADUKA, BAMBUNDJE Ill, BABATOME,
BATIABENGAY, BAMBUNDJE OLANGA, UTIKE, BABABALINGA, BASUKUMANDIJA, KAYETE du

Groupement BAKUMU KABALO, représentés par les membres du Comité Local de Gestion
«en sigle CLG »

N° Nom Fonction

01 ABEDI KAPUNDJU Président

02 TCHAKWA KOTOEYA Secrétaire

03 MAFUE MBILINYAMA Trésorier

04 MOTANGI LOFUNGULA Conseiller

05 AMUNDALA DJEMBE Conseiller

06 ANGUMESA KIUNZA Conseiller

07 LOFOLE Joseph Observateur

08 Gaston BULAMATARI Représentant concessionnaire
Et d'autre part,

2° La Compagnie Forestière de Transformation, en sigle CFT, immatriculée au registre de
commerce sous le numéro 551 Boma, ayant son siège au n° cadastral 3071, Avenue
Kingabwa (route BAT), Kinshasa/Limete, en République Démocratique du Congo,
représentée par Mr. Luis Fernando Carvalho Ferreira, ci-après dénommée « Le
concessionnaire forestier » ;

Entendu que :

La Compagnie Forestière de Transformation, en sigle CFT est titulaire du contrat de
concession forestière n°047/11 du 24 octobre 2011 issu de la conversion de la garantie
d'approvisionnement n°018/CAB/MIN/AFF-ET/03 du 04 avril 2003, jugé convertible suivant la
notification n°4868/CAB/MIN/ECN-T/15/2008 du 6 octobre 2008.

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

ABEDI INDJU TCHAKWA Ven MOTANGI AMUNDALA
KOTOEYA y MBILINYANGA LOFUNGULA DJEMBA
| UA
ANGUMESA LOFOLE Josgph BULAMATARI
KIUNZA Ggsoi

26

Avenant nca l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Les parties au présent avenant ont convenu de ce qui suit :

Article 1 de l'avenant portant sur le chapitre 2 «obligations des parties » section 1
«obligations du concessionnaire », article 4 :

Extrait de l'article 4 de la clause du 11 septembre 2011 :

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socioéconomiques ci-après :
+ _ Construction, aménagement des routes
Aucune route de désenclavement n'a été retenue par la Communauté Locale

+ __Réfection, équipement des installations hospitalières et scolaires

La communauté locale a décidé de se concerter à nouveau pour décider des infrastructures
scolaires et hospitalières.

+ Autres

+ Aménagement de deux sources, l'une à Baduka, l'autre à Bambundje III
+ Aménagement d'un terrain de football à Baduka

Extrait de l'article 4 est modifié comme suit

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socioéconomiques ci-après :

+ __ Réfection, équipement des installations hospitalières et scolaires

Type d'infrastructure Localisation Nombre
Equipement de Centre de santé Kayete PK 13 1
Equipement de Centre de santé Baduka 1

Construction d'une école de six
salles de classe en brique cuite de Kayete 1
288 m° de surface et bureau

ABEDI KAPUNDJU TCHAKWA Re MOTANGI AMUNDALA
KOTOEYA MBILINYANGA LOFUNGULA DJEMBA
ANGUMESA LOFOLE Joseph BULAMATA
KIUNZA G

26
Avenant n°£la l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

+ Autres
Aménagement de deux sources, l’une à Baduka, l'autre à Bambundje III

Aménagement d'un terrain de football à Baduka

Article 2 de l’avenant portant sur le chapitre 2 «obligations des parties » section 1
«obligations du concessionnaire », article 6 :

Extrait de l'article 6 de la clause du 11 septembre 2011 :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon l'un des mécanismes suivants
(6):

- affectation, chaque année et quelle que soit la zone exploitée, de 5% du total des
ristoumes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble des communautés locales et/ou
peuples autochtones riverains ayants-droit sur la concession forestière est joint en annexe
11.

Extrait de l'article 6 est modifié comme suit :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant:

- affectation, chaque année et quelle que soit la zone exploitée, de 5,4%du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble de la communauté locale
riveraine ayant-droit sur la concession forestière est joint en annexe

ABEDI KABWNDJU TCHAKWA MOTANGI AMUNDALA
KOTOEYA /) MBILINSANGA LOFUNGULA DJEMBA
(52%)
ANGUMESA LOFOLE Joseph
KIUNZA

Avenant n° à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 3 de l'avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire », article 11:

Extrait de l'article 11 de la clause du 11 septembre 2011 :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, unpréfinancement de 10% du coût
total des travaux d'infrastructures socioéconomiques (Six mille cinq cent soixante dollars)
présentés à l'article 4 ci-dessus.

A cet effet, CFT ouvre dans ses livres ce jour, 11 septembre 2011, un compte spécial pour la
communauté locale BakumuKabalo et le crédite d'un montant de six cent cinquante-six
dollars (656 $)

Ces 10% constituent une avance surles ristournes à verser sur les volumes de bois prélevés
dans le bloc d'exploitationconsidéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles
de coupes et sontremboursables à la fin de la période considérée.

Extrait de l'article 11 est modifié comme suit

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire
forestier s'engage à dégager, à la signature du présent accord, un préfinancement de
10% du coût total des travaux d'infrastructures socioéconomiques présentés à l'article
4 ci-dessus. Ces 10% constituent une avance sur les ristournes à verser sur les
volumes de bois prélevés dans le bloc d'exploitation considéré qui regroupe 4
assiettes annuelles de coupe et sont remboursables à la fin de la période considérée.

ABEDI NDJU TCHAKWA me MOTANGI AMUNDALA
KOTOEYA 1 MBILINYANGA LOFUNGULA DJEMBA
ANGUMESA OFOLE Joseph BULAMATARI
KIUNZA

/26
Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 3 de l'avenant :

Il'est joint au présent avenant, l'annexe 4 relative à la lettre de notification de la Direction
d'inventaire et Aménagement Forestier « DIAF » sur la surface utile

|

rassse 1S LOT IL

M VX curscenenomant

SECRET GENERAL ALENRONNEMENT :
Ë ET CONSERVATION DE LA NATURE
DIRECTION DES INVENTAIRE Hd
[ ET AMENAGEMENT FORESTIERS
DIAF

rene,
= ee Date Ces Ferre
dpt At: pere jai esta à 45 1 ot EN ce pere ae
entr = lentes es Pre ds CT

L =

Lonceme; | Tramiséon ago de mperies
+ pliubles de vo es restes ù

A Hensleur le Gérant Satutaire del CFT, : à
VONBASMUMTE

* Hoi Ga State,

Pur La présente, je vous irarsmets en ame, Le rapport es superficies enlialles de
. es es forestiers el qu'a par DU,

Le réal y rtf en ame reslge ur La icon aGmintatie de ces
k tes, leur supaiies Loales et explotabler repecthes,

a To en veus sant bonne réception de a présente et de ss nets, Je us pde
» S'er, lens ke Grant Sauaire, l'es ue es ete GHOQUS,

ABEDI INDJU TCHAKWA w MOTANGI AMUNDALA
KOTOEYA MBILIQYANGA LOFUNGULA DJEMBA
LA
ANGUMESA LOFOLE Joskph BULAMATARI
KIUNZA ston

/26
Avenant n° la l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 4 de l'avenant portant sur l’annexe 8

Il est joint au présent avenant l'annexe 8 relative à la carte de localisation des projets
communautaires du groupement BakumuKabalo

République Démocratique du Congo
" Garantie d'Approvisionnement 18/03 CFT Ubundu @egisbopa FORET
X Localisation des projets communautaires = RESSOURCES
idiiié Groupement Bakumu Kabalo sel

ET Ed

ne
te

pet s
se rte

Pr Causes Sociales 14 Mars 2013

ABEDI KAPDNDJU TCHAKWA W MOTANGI AMUNDALA
KOTOEYA MBILI NGA L_ LOFUNGULA DJEMBA

Lu

ANGUMESA
KIUNZA

LOFOLE Joseph BULAMATARI

1/26
Avenant n°%.à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 5 de l'avenant :
Il est joint au présent avenant :

L'annexe 10.1 relative au plan d'aménagement de source d'eau

CAPTAGE

fn
ABEDI KAGÜNDJU TCHAKWA | 4 JE MOTANGI AMUNDALA
É KOTOEYA_/ MB] ‘ANGA LOFUNGULA DJEMBA
PAS
ANGUMESA LOFOLE Joseph BULAMATARI
KIUNZA Ggston,

26
Avenant neda l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière n°047/011, CFT, Groupement Bakumu Kabalo

L'annexe 10.2 relative au plan d'aménagement de terrain de football

Plan d’un terrain de football

ABEDI INDJU TCHAKWA té (à MOTANGI AMUNDALA
“KOTOEYA MBIL NGA LOFUNGULA DJEMBA
1 US

ANGUMESA LOFOLE Joseph BULAMATARI
KIUNZA

Avenant n'lè l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

L'annexe 10.3 relative au devis prévisionnel d'aménagement de source d'eau

_ ÉD
É ù La ES
2 nr ne Poe

AMUNDALA
DJEMBA 7/7

ANGUMESA

KIUNZA

Avenant n°êl.a l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

L'annexe 10.4 relative au devis prévisionnel d'aménagement de terrain de football

Re Ordre Trajet = | Lu
es
À |hambombe-Furga 5 | 5 1200 |
2 fit Mongndo | 0 s
12000
eds penis TP = |
Cothae |
7 6 | |
Gr 1 |
nvelese ñ
en
Ë (Prix chentier routier par heure 45 . |
È (Nbheures im 3 |
| Prcpourt Im derate | 3329 À
Nb heures/pont D |
Pr pour1 pont rester Es
|

A MOTANGI AMUNDALA
MBIL NGA LOFUNGULA DJEMBA

Lg

ABEDI GA

ANGUMESA
KIUNZA

BULAMATARI
Gason.

[26
Avenant n°e.à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

L'annexe 10.5 relative au devis prévisionnel d'équipement de centre de santé de Kayete PK
13 et de Baduka

Equipement centre de santé BAKUMU KABALO CCF 47/011 (GA 18/03) CFT

DESIGNATION UNITE QUANTITE PUS us | P.T. $US
[Microscope + réacteurs pce il [600 [600
[Appareil de réanimation ce $ 300 |
pour nouveau-nés
[Armoire métallique pce $ 200 | $ =
[Armoire vitrine métallique ||pce $ 400
(Aspirateur de mucosité pce $ 450| $
Bassin rectangulaire inox _ |pce i $ 251$ 25
Bassin réniforme inox pce 2 $ 101$ 20
Boîte à gants pce 5 $ 7|$ 35
Boîte métallique inox pce $ $
Bureau (pce $ $ :
Chaises pce 2 $ $ 30
Escabeau pce $ $ :
Etagère en bois pce $
Etuve pce $
Lit d'accouchement (pce 1 $
Lit d'examen Pce 1 $
Lit d'hôpital pce 1 $
Marteau percuteur pce 1 $
Matelas d'hôpital pce $
Négatoscope pce
Panne de lit pce il
Pèse-bébé (pce 1
Pèse-personne pee |
Potence pce 1
Poubelle à pédale pce
[Stérilisateur poupinel pce
[Stéthoscope pce 5
Stéthoscope obstétrical pce 3
[Tabouret tournant pce
[Tensiomètre ordinaire pce 5
[Trousse médicale pce
[Urinoir bce 2
[TOTAL
(Coût équipement deux centres de santé (Soit: 1267 X 2)
ABEDI fon TCHAKWA La MOTANGI AMUNDALA
‘KOTOEYA É MBILIMYANGA LOFUNGULA DJEMBA
— LM
ANGUMESA LOFOLE Joseph BULAMATARI
KIUNZA G:

/26

Avenant nAa l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

L'annexe 10.6 relative au devis prévisionnel de réfection d'une école de six classes

Coût Salaires Coût fournitures extérieures
Paramètres Unité | largeur | épaisseur | Longueur ps | ps. Prix
[Nombre de jours [Chevrons m° x 170,00
(Coût journalier chef maçon Charpente m 3 1081,00
Nombre chef maçons - 60 132000
[Coût horaire maçons (Ciment pavement sac 50 kg 60 1320,00
Norbre maçons Tôles de 3m Tôle BG 28 170 272000
[Nombre de jours {Clous de tôle kg - 4 72,00
{Coût journalier chef menuisier IClous de 150 kg : A4 72,00
[Nombre chef menuisier (Clous de 120 kg - 4 72,00
[Coût journalier menuisiers (Cious de 100 kg - 4 72,00
Nombre menuisiers Clous de 80 kg E 2 60,00
Calculs [Clous de 60 kg = D 36,00
[Salaire chef d'équipe maçon 1 36,00
Salaire maçons (Clous de 20 kg 40 120,00
7 100,00 700,00
D M mers

[Salaire chef d'équipe menuisier Briques cuites unité 30000 0,10 3000,00
2600 | 700 | 200
sable fin m° 50,40 6,00 302,40
brouette gravier m° 77 800 62,16
noelon m 100000 | 1000 | 100000
en m mo [nu
[Tableau unité 6 35,00 210,00
[Tables simple 6 15,00 90,00

Quincaillerie (serrures, foi
gonds. 95,00

Sous total foumitures extérieures

Récapitulatif des coûts
132000

2708056
Total chantier

ABEDI KAPUNDJU TCHAKWA MOTANGI AMUNDALA
Et 1 MBILI NGA LOFUNGULA DJEMBA

ANGUMESA LOFOLE Josepl BULAMATARI
KIUNZA Gaatgn
13/26
Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 6 de l'avenant :
L'annexe 13 de l'accord de la clause sociale est complétée par :

13.1 Le Fond Local de Développement prévisionnel comprenant des ressources antérieures
du Fond de Développement des 4 premières AAC de CFT 47/11

ABEDI NDJU TCHAKWA & MOTANGI AMUNDALA ,
KOTOEYA MBIL] NGA LOFUNGULA DJEMBA
ANGUMESA LOFOLE Joséph BULAMATARI
KIUNZA Ga,
en |

Avenant na l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

RESSOURCES ARTERIEURES DU FOND DE DEVELOPPEMENT DES 4 PREMIÈRES AAC DE
LA GARANTIE 18/02 UBUNDU, PERIODE DE JUILLET à AOUT 2010

DISTRICT TSHOPO COMMUNAUTE RABALO
TERRMOIRE :  UCUNDU d

Permis n° 106/2010/PQ/31

ABEDI cp

MOTANGI AMUNDALA
MBIL] GA LOFUNGULA DJEMBA

UM

ANGUMESA
KIUNZA

BULAMATARI
G

Avenant nél.a l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

13.2 Le Procès verbal de modification de choix communautaires

ABEDI DJU TCHAKWA w MOTANGI AMUNDALA
MBILI NGA LOFUNGULA DJEMBA
LA
ANGUMESA BULAMATARI
KIUNZA G

/26

Avenant n°La l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 7 de l'avenant :

L'annexe 14 de l'accord de la clause sociale est complétée par le budget prévisionnel du

fonds de développement.

Budget prévisionnel du Fonds de Développement des communautés
CET 0471044 (ex. GA 18/03) BAKUMU KABALO

Réalisations Lieu Unité Quantité Nr Montant (US $)
. Construction, aménagement des routes
cure
(2. Réfection des installations hospitalières et scolaires
[Equipement materiel centre de santé KAYETE PK 13 [Materiel 1 $ 126700) $ 1267,00
[Equipement materiel centre de santé IBADUKA Materiel 1 $ 126700) $ 1267,00
(Constuction école de 6 Classes en brique cute Ecole L $ 3200000 $ 3200000
(. Autres |
menagement de source d'eau pou ue [1 5 twofs ‘700
menagement de source d'eau BAMBUDJE JOUrCe Î $ 198700 1$ 1 987,00
imenagement de ferrin de football BADUKA [éran | 1 $ 15000)$ 156000
(TOTAL REALISATION $ 40 068,00
T
(Coût de fonctionnement des Comité Local de Gestion et de Suivi
Eonci
oncfionnement du CLG 14 2960
Fonctionnement du CLS
[TOTAL FONCTIONNEMENT {maximum 10% Coit des aveux des infastucures)
I
(Coût d'entretien et de maintenance pourle 4 premières AAC de coupe 54% [ $ 2454
TOTAL FONDS DE DEVELOPPEMENT $ 45482
Montant prévisionnel pour le Fond de Développement (Rédevances antérieures 12 802, 93$ + Ressources prénisionnelles de la clause 32 680$ : $ 4548293

Montant de l'avance {10% du montant des infrastructures)

pour le démarrage des travaux :

$

4006,80

ABEDI CNEXU TCHAKWA M ÊE MOTANGI AMUNDALA
TKOTOEYA 21 MBILINANGA LOFUNGULA DJEMBA
HE UN
ANGUMESA OFOLE Jo: BULAMATARI

KIUNZA

Ga:

Avenant nt à l'accord constituant la clause sociale du cahier des charges du contrat de concession forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 8 de l’avenant portant sur l'annexe 15:

L'annexe 15 du présent avenant est complétée par le chronogramme prévisionnel de réalisation des infrastructures socio-économiques.

Expoitant forestier: CFT groupement Bakumu Kabalo
Titre: CCF 47/11

TABLEAU DES FLUX FINANCIERS PREVISIONNELS L Année 1 d'exploitation

RIRES

lontant prévisionnel FDL. Ïs 45 “|

Préfinancement

Remboursement Préinancement

onctionnement CLS+CLG

Disponible financier

total Inractucures S 40068 PLANNING DE REALISATION DES INFRASTRUCTURES
Fu re F RM NE TRIM AN TRIM AN? TRIM frere 2 RIM 2 TIM qu TRM pe ni TRM ë FTRIM ANA TRIM ANA TRIM ANA TRI FU
Equipement matériel centre de santé s 127 U h ë
Equipement matériel centre de santé $ 127 | 1
bnstruction école 6 lasse BC $ 32000 |
ménagement source d'eau $ 197 |
ménagement Source d'eau S 19700 [
ménagement terrain football $ 156000 I
ABEDI KAPÆHHNDJU TCHAKWA es MOTANGI AMUNDALA
KOTOEYA MBILI LOFUNGULA DJEMBA
AN ESA E E Joseph BULAMATARI = =

KIUNZA Gasfgn
ÿ 18/26
Avenant n°éL.a l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 9 de l'avenant :
L'annexe 16 du présent avenant est complété par :
16.1 Le programme prévisionnel chiffré d'entretien et de maintenance des infrastructures

socio-économiques.

Programme prévisionnel d'entretien quinquennal BAKUMU KABALO, CCF 47/011 (GA 18/03) CFT

Quantité prix unitaire Total
(Peinture de tous les batiments
(chaux 20 kg 8lbatiment $ 1001$ 160
(pinceaux brosses G 1 $ 10,001 $ 60
main d'œuvre 2 jours 6lbatiment | $ 5,001$ 60

(Plafonnage de tous les batiments

(contre plaqué Ï 2 plaque | batiment $ 10,501$ -
(couvre joints 0,01 mi batiment $  35000|$ =
(main d'œuvre 05 jour (batiment $ 5,001$

ns salles de classe

[ableaux ô tableaux (salles $ 35,00 || $ 210
fable bancs | 1 table banc 6] (salles $  10000)$ 600

[Toiture de tous les batiments _
[Toles 2 tôle 8]batiment
[main d'œuvre 3 jour

utres
(ciment 2 Sac 8]batiment
(serrure 1 Serrure 8]batiment
[chaise 1 chaise 8Jbatiment
JAutres
paumelle porte/fenêtre 1 paumelle 8lbatiment
TOTAL entretien quadriénnal : $ 2454
ABEDI KABUNDJU TCHAKWA MOTANGI AMUNDALA
MBILI NGA LOFUNGULA DJEMBA
F_ UV)
ANGUMESA BULA| ARI
KIUNZA Gkton

/26
Avenant nf a l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

16.2 Budget prévisionnel de fonctionnement de CLG et CLS.

Budget prévisionnel fonctionnement CLIG et CLS BAUMU KABALO CFT
CCF 47/1 [GA DIR)

RUBRIQUES ue nn a
=
CE ni

dun +21

[pi 5

Là sl

LE

=>
(922
<=

=
r
S
ES
EM
=
=
—
e-
Ed
æ
ss
<<

<=

LL

|
L

<=

==]
r ï
(322

<=
<=
=

|

—
+
=

ABEDI NDJU TCHAKWA & ET MOTANGI ANONDADE |
1_KOTOEYA MBILINYANGA LOFUNGULA DJEMBA
2 Us
ANGUMESA LOFÔLE Jos
KIUNZA

epl BULAMATARI
G
26
Avenant n/a l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 10 de l'avenant :

Il'est joint au présent avenant, l'annexe 17 relative aux conditions d'accès au Comité local de
gestion au fond de développement.

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier CFT, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire CFT s'engage à mettre à la disposition du comité
local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées dans le
budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être organisées
par les parties prenantes (comité local de gestion et entreprise/concessionnaire) pour des
clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire CFT, soit par le CLG, et dans
tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l'entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d'abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l'équipe locale de construction.

ABEDI KARDNDJU TCHAKWA RASE MOTANGI AMUNDALA |
OTOEYA MBILINSANGA LOFUNGULA DJEMBA
ANGUMESA LOFOLE Joseph BULAMATARI
KIUNZA G

21/26
Avenant n£ a l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière n°047/011, CFT, Groupement Bakumu Kabalo

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

ABEDI KARÜUNDJU TCHAKWA [1 MOTANGI AMUNDALA
TOEY, MBILII NGA LOFUNGULA DJEMBA
ANGUMESA LOFOLE Joseph BULAMATARI
KIUNZA G;

27/26

Avenant nel à l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 11 de l'avenant :

L'annexe 18 de l'avenant est complétée est complétée par le document attestant le montant
de jeton de présence du comité local de gestion et de suivi

(Conformément à l'article 24 de l'AM 023/CAB/MIN/ECN-T/28/JEB/10)
Les parties ont convenu que le montant de jeton de présence est fixé à 10 $USD, équivalent

en franc congolais de

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio économiques au profit de la
communauté locale.

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont
tenues en respectant les planifications telles que arrêtées par les parties prenantes. Elles
peuvent être organisées en sessions ordinaires et/ou en sessions extraordinaires.

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de
document attestant de la remise du jeton de présence aux membres présents (CLG et/ou
CLS)

Les parties conviennent que le montant de jeton de présence alloué pour la participation aux
réunions couvre également la prise en charge restauration des membres du CLG et/ou CLS.

ABEDI KAPÜNDJU HAKWA M MOTANGI AMUNDALA
OTOEY MBILIN' GA LOFUNGULA DJEMBA
ANGUMESA LOFOLE Joseph BUI TARI
KIUNZA G

/26
een ie enecgure tes

forestière n°047/011, CFT, Groupement Bakumu Kabalo

Article 12 de l'avenant :

Il'est complété par le présent avenant, l'annexe 19 qui indique le trajet concerné au titre des
modalités de transport des personnes et des biens

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier, CFT, s'engage à faciliter l'embarquement à bord de ses moyens de transport d'un
nombre limité des personnes rattachées aux villages du groupement Bakumu Kabalo.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique
liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par ponton, selon les dispositions suivantes :

Y Ces personnes sont préalablement enregistrées par une personne désignée par le
comité local de gestion. Cette désignation fera l'objet d'un échange de courrier entre
le comité local de gestion et l'entreprise. La personne désignée remet à chaque
personne enregistrée une note attestant qu'elle a été autorisée de voyager à bord
des moyens de transport du concessionnaire forestier.

*_ Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît
que la Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du
voyage, y compris lors de l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids
de cinq sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul
responsable de la surveillance de ses biens, ce qui vaut dire que le concessionnaire
forestier ne peut pas être tenue responsable en cas de perte ou disparition.

Y_ La facilité de transport ne peut pas être confondue à la prise en charge par la société.
De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau dès
l'arrivée à destination pour un en droit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe des 4 AAC et
le siège de CFT à Kisangani. La facilité est également accordé entre le siège de CFT à
Kisangani et KINSHASA mais pour un transport maximum de 15 personnes par ponton
toutes concessions confondues. L'ordre de priorité est basé sur l'enregistrement des
demandes.

ABEDI KAPÜNDJU TCHAKWA ÊT MOTANGI AMUNDALA
KOTOEY MBILI (GA LOFUNGULA DJEMBA

WA

ANGUMESA LOFOLE sosepr] BULAMATARI
KIUNZA G:

Avenant n'éla l'accord constituant la clause sociale du cahier des charges du contrat de concession
forestière n°047/011, CFT, Groupement Bakumu Kabalo

Ainsi convenu entre les parties, le présent avenant n°.......est établi en 5 exemplaires
originaux et remis à chacune des parties, à l'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses
sociales signées en date du 11 Septembre 2011 à Wanie Rukula.

N° Nom Fonction

01 ABEDI KAPUNDJU Président

02 TCHAKWA KOTOEYA Secrétaire

03 MAFUE MBILINYAMA Trésorier

04 MOTANGI LOFUNGULA Conseiller

05 AMUNDALA DJEMBE Conseiller

06 ANGUMESA KIUNZA Conseiller

07 LOFOLE Joseph Observateur

08 Gaston BULAMATARI Représentant lu
concessionnaire

CFE.
NRC. 551/80t
ID. NAT 01-022 N447o à
ka 2 IMPOT À 0700107
KISANGANI / PRG OR

ABEDI KAPENDJU TCHAKWA ÂQUE MOTANGI AMUNDAI
KOTOEYA ANGA LOFUNGULA DJEMB,
ANGUMESA TA Joseph BULAMATARTI
KIUNZA Gast

/26
Avenant nel -à l'accord constituant la clause sociale du cahier des charges du contrat de concession

forestière n°047/011, CFT, Groupement Bakumu Kabalo

Pour le Visa, les membres du Comité Local de Suivi

Noms Fonction

O1 lhravyes Lien D els Président /Adm. Territoire

02 | MAZONGANO MASKINI Membre —|

03 | MABILANGA NDEKE Membre

04 | MAFUTAMINGI RAMAZANI Membre

05 | MONGAMBA BOMBA Membre

06 | NKAMBI ANGALIKIANA Membre

07 | KANDA Paulin Membre

08 | TSIMBA TITI Membre FE.

TERRIT op

Et]TES

ONZ;

Pour L’Administrateur du Territoire

N.R.C. 551/B0OMA

1D NAT 01-022-N44798N

N° IMPOT A 0700127 X

Nom

Fonction

DiHVU LA ÉNIONSS Jesus

JENTAL

ABEDI KAPUNDJU TCHAKWA MAI MOTANGI AMUNDALA
KOTOEYA MBI GA LOFUNGULA DJEMBA
D 4 F
ANGUMESA TOFOLE Joseph BULAMATARI
KIUNZA Gasjon

26/26
RECTIA CAT) En Des CBSETAX
CENC £ PAR L LACCELR À S
: ENT EA4Ka ti KALA Le

Jar ee AR eé ee

: JT CX
iSE Er « LR C2,
À À Fu Ce f°

ET, BE LnE
RES et EASt-

UE) F2 PA MAUVE

au, vite VUTE.
; fs je

Î
L.
euct | Bñüka
loges genie
Cl | AANAGANSE
: 4 2 | nl
. | BANIKA

_ u SUES TS TIVSS

lou ok &, dti Pa MAVETE Le CET 13
Len CLs RAT Lurnarsles NEA, ler el nel # GS
2 ares a ar |

ZA DKA le

£ Abu KA

Sn

LL ES

NC és ré Le
DS £ £
La Fe G- Tec as

pie Eau
_ Re a Le Cle

à AANETE

ca a 7

Se .

A

RE FKAS
LBADAAA
BAMBUNDSE

72674050

1267 us
32. push CU

LSF7SUuS |

ASFÉ USD -
1566 TÈtE ush.

RAR E
| BAMBUNASE 4!

une RER

| > \
€]
an
BA ns A
> & Le RE

; LE ee Fv mb
2 Ja 7 C4 ar,
) ne

A | | a
# Ÿ fe Gi x Ce | _
 2Ë ; 4 NE FE 7 Se Se ee

HINZONZy
F DE * PIVISTON

en de
ï EE se | he 17

LESn NEA. MERE LE == NDAKATA 2

RO VO ARE Be

—— AT

HE”
Er es KT] is :
TAB UE MARIE nu
Jeu Bai BA &r TRUE . IT
5 EL TT

KR SNkro -
Ro LE RAS 7

RUBENDE +
ES NM "

N°3
MO T2YAR = = FANS)

"ones ee

Far voue =T

RAISON
TEsaaa à ne

PTE AE

Lan D aie À x As tea Melo pan, AUD
. phabnanbras 0. CAC a SA ZAKamu KABLA, Baie L WAN/E.

Rakaln, à ; vraie na Ce ERA DA Jeuls COM La le [el Gale

Peu LE La nai gps PUAY TN ENS EP Phactou/sud

aan Ja Clœux Asa k pote cola He8/20 1 Riu

x BAM EL ge CFT
4 au AE sa Ja 23 lan il CZK,

us. 074 LOEAIT ps Àà T: las al PA PA

A nl non ae és 2 qui lEnt che di 7 La

& Mrnesnn «x hi 5

LE, bp us Pc née eu dat 4 TT

ARRET À DS AIT ut
E= LCI Baye CET pus +
sun KAB

MEre-néiliiosai D Fe su: =

= KoNP A MAD SN

4 LA
Pme

À

DD NI

À L 7 can

ÉY--

Di Nza 2.

RL hantAE Lestie ci
pi Hans + Éolao

— + eh ee Ex 274

d À

j 2 _ k &
bbiyotin qu Le mark fécoturs de cêgel de
Œauge reecale pipe Lo 11108 /BSTT
pl

d, au des mal pecns Eee pe
che guet ati lee, LP rest bn À Ke ele parasite
REA ele Ten Bhraler DA laser 2 / evee -
a Ole j41109/ Le11 Rips ete Le C FFel
4
Le 7 fées b/ Kbalo |

PACS Tasse. b :

- & tprbe Led ele, villes | :
Daruke, GARGURDE TE, RAVATONE. BATAAEN CA),
Banbunaje ELALEA , CiTILE y PARA BALIAGA, BASA-
Au NALQ AL Voir Élote ee etlachs) .

_— Ole Va:

RU hopécu ee ob Leu nee moment U freun ok
æ clé “efu, ati po TLsou4t: Meskn

À DA le el Aa, Le Ce he tre

OX hum etat ou le Las de rt porn
Le Éguipen et ve @ks ei Saut à Kegete
de PR 13.02 Æ& rie las feur PF Æ:
- Roche: of ue vérts cb qi quel on
Clone, Chripers ee E) eh LIBERTE
Pr à: ag eh a PA 13 per /ÿ 008,8£$
ls Eale,

ge peteil, À Cmsnrimnezt _}
2 fee Arme pra. pe e.. |
— fn nage umk ele ral ii tes es |
_ Aug a ages 2? el Larnarc pleut:
— Egue peut où gout, ok take

Se prA Le ep ok AX Gall, cles,

Joe Ce lhur L bu are. CG bec, at eycpi
Lace fard fn sn Aeger. pal

Ar pe Lis! )

pres ete CEcr ef. | ee.
NC PARTS hope grec &Fèle

CG! 32 CP0 61 Re +,
[” _. eee ei aclr Le 4. Lee ps
A ER°T : ——

20 Une ER ai Ce fr fe-
Ce get 4 CAP ATTE ,
1 AVES
rer e DT é

CT
2DMKIST FÉGR DE fererronne
l'en IVULA HINZON 1

Œ 4

CHEF DE Oivi<rpg

E

BAD k
Er pue CH

TUyUN & EC 77
ABFCTHRI AGE
RAMAZAN!

LA IA one
VNE- Masai

BATIAGENCAY

MAKOM BD Kanvanua HS

pAnbUMATE OV
NDARALA = E—

( TIKÆ, |
HE -Bie0 done CRE

B Agu ka M ALET A
Tue Sani LS

2h - L PR" Les 7 k br
Va pt € 4 à dt RP 11/2 /2v),

mn
13 EAU . À ere me
ATX Nr Pi À pra, pastis

re BAPE Jun deux x

dau PA JA ve suce
(gr à & : D V
he Mu HABAÀ ER

CA aÀ
Can di M A A0, Lea vod
Pdid LE ne LorX fr, nr EU,

Led À ve rE
__ A 1@J CS 204.

HA Pal és FRS HET F7

RAPNARANE

it BAT/A BENSAN
An Roue = KANYARI A
mens 2 LAN? nl LAVAGE
N'OAKA LA MMPLE - dlgsonm Es
BBC TT in cul

VIS
| PA DE rerarron nine 4 Bulle}
L Sgae pra ce as 2 RE SEC REDTT
Bees Res 77 biere p
gs. PA. | Ori :

2 GEO push gear A » press Va fa CDR CRE CAS
46 ue VUS pau À'Enbealnr et mernheant
aa canaras” CE pan e db La pramate

Ana Sep ral db pau. Lu à BAMIAA,

H 14 - [7 fl VTR BAMEUNSE :

Pan uma t Nate ot bfstelt à SA DEkA
Ep ee Gubes 4 Jr 2 RAJETE PS

. J1— PR BAŸUAA

ok Lu G Clare Da Page ee Pa PASEFE Pk«s

Mn À 71 À 26° A Jamo Au dansé à 150 CAE
À ea DE quant, men nr dore PK tn tek Né

MRALA fous Le \Vt (e > ms EÛTa
Ait à À KA YETE, CENT

EUPv RAM Le) ei PAMBANDSE ra
ALI MAS) Dal ADSIR _ LR.
RATE r 2 Su À MA NA
Jo MABEA Li 2 NDAMLA
fESA NG-A AS _
nn. BA BA 70 ME Lu B'AT/A A BENEAY
(ELEFN) 74 KoTE Gi 1
MUEZA LIA dE a  —

L __D
eo) Sa —

Pur FAMEANDSE 0 LANGE

su À
Fo BASS (bus -
7h El hs AN7A
L Z
bn BARARA LINGA F1 k
Qu BA BABA LIGA eur BASUAUMAANZ

À Lu TA SE

Mo7oya A)

ou ua ( Wa
>: Harruy ge PA:

4 à Éonore
(3

DHL - \'ADEL 2 EMA LA HAE où CAC
È Æ rrguelucs ok PARENTS PA NIET

tes? 2041 Mn femba Le

FT /UB4 D

‘An dx . null Pause, L er
NoUA Cain ak Ascelha x

Jus 6. AN) 6 Eu AULA art À
han os el , Jante hs ‘cl Laerhdx HR Ion KA
PAUmu NABALO, muxtor a
ANR On € auoby e

ie dant Ce PV à 7 Gr

Ab da « TTa Le J'Taes

à | "bee Aie ola CG & A

1€ 4, LA
vi Cap2 AuprtA Bite

REA | marie Fr
MaAPe A] | A SKOT, ‘
VECANGA Qu

ete fa

ES

Koiem

MæoNb © 4

Mu?Ai /A CE:

.AIEN DEA Mie EE
BAMEUNDIE EZAN CA

"SA LB No ne

Fel © FAB\ >
feu BAPA LINCA 10

DIoNG A Gr

BAT/A NALA Te _

Mzu/A
NENGA Hi

ga pamont BAKU mA A

Au Maty ok,
PL Ve ni Dot

lune run eue

Eo" zu
Let wa RAAULS, Ë, sy

ur FAMBU AN SE Ti

NA Na
JAEA MA Na
ANS. CRI

Ru RaTAIEAT
BATIE RAC À ee
Ke PE Ch Le)

Bas UT

AMI TA

JHEkRO AT
ODSIiPe

A :

lux FASu AUVAN LA
Moy7eya SANB) Lit
ALUTA fe

Ep?
ce NRADEE EE /LELEAAABRLEN EUR 287 MES ao, ©
) a LR Caanbe Petite OÙ 14/03/2001 nn
LE re roma Himu À MANETE , M Gr

ox, ai dus Brut 4 ÿ N
Jah Erin, 49 &k 4h pe RAR a LA Bnts Le pbs
UN É0Y2 sndain ÿ PET: Ls ee PR Gr oi Ai
Mu NEBme, À J'ipañhades nalure de INIESE"
Au 7 nid a Ci de gun
Fe ts lo Clegr Eau, Ba MBunsSe D
42 Feb) F7 BENGAY, BA MBU NTE LANG, UT/KE, Ba
NCA ut ASE MAN TA À Gin Lite x ac”
Marcus chor BLE Ne D'opt NIUE ob es Muntèn de Zac L SA
TISsM Be 01) Man à AU EEN/ Gun
TN UE AV lacet Due 4 L11/08 2 074 avdre L
ï ex ES ee Ex * had Aka A uk a bal honadé
Amir gone cb Neue cs 4 par BA DU KA 2Sc0 La
Pomare Cu Ÿ ok Leu / bon pan BANG NS aus Bin
«ge (Le 7 pau ac PAPA rs BAD 1 So pu

32 Ge Xusa cd FL , ul LESC
PÉSRS TARTN: GS XUSA
fai AD « rod Len Virr. É AS
MAS Et 722 cho cn he A 2 77
at Blob té Pre Le,
Sun ÂtA Cle gai RASETE 4 :
GNT pe ET per Male EN Sea à
À, CG rl À a rase min Ge /X Ce poeunte (a AA
A qu à 77 Garde cd perle! cat KAYETE Peas À 266) uS&;
qu Cond che Jar’ peux BA NE 4 Lo 2
V7 nec) se E C ven 9 Du
1656 $ CSD 7e NAVETE Plus
_. Are: OU 4 œule EL pu BRU A À 0 USA,

PTS MARS pere re , BABA NAGE a 2 So RAA
3 AREA 0 Para 0 4 Des eu /
